 

Exhibit 10.31

 

[tlogo.jpg]

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.● Fax (757) 259-7293

www.lumberliquidators.com

 

__________, ____

 

Thomas D. Sullivan

[Street]

[City, State]

 

Dear Tom:

 

Lumber Liquidators Holdings, Inc. (the “Company”) has designated you to be a
recipient of a non-statutory stock option to purchase shares of the common stock
of the Company, par value $.001 per share (“Stock”), subject to the performance
and service-based vesting restrictions and other terms set forth in this Award
Agreement and in the Lumber Liquidators Holdings, Inc. 2011 Equity Compensation
Plan (the “Plan”).

 

The grant of this stock option is made pursuant to the Plan. The Plan is
administered by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”). The terms of the Plan are incorporated into
this Award Agreement and in the case of any conflict between the Plan and this
Award Agreement, the terms of the Plan shall control. A copy of the Plan will be
provided to you upon request.

 

1. Grant. In consideration of your agreements contained in this Award Agreement,
the Company hereby grants to you a non-statutory option (“NSO”) to purchase from
the Company _____ shares of common stock of the Company (the “Company Stock”) at
$____ per share. The exercise price of the NSO is equal to the closing price of
the Company Stock on the New York Stock Exchange on [_________] (the “Grant
Date”).

 

2. Vesting. The grant of the NSO is subject to the following terms and
conditions:

 

(a) The shares covered by the NSO shall vest, and shall be exercisable, on the
following Vesting Dates, if the performance conditions and service conditions
described in this Section 2 have been or are met on the applicable Vesting Date:

 

    Number of Shares That May Be Exercised Vesting Date   (Vested Portion of
NSO)                  

 

 

 



 

(b) The shares covered by the NSO shall also 100% vest upon a Change in Control
of the Company (as defined in the Plan) to the extent not already exercisable;
provided that no such vesting will occur with respect to any portion of the NSO
that expired prior to such Change in Control due to failure to satisfy the
performance conditions set forth in Section 2(c).

 

(c) Except as otherwise provided in Section 2(b), the performance conditions set
forth in this Section 2(c) must be met in order for any shares to vest. If such
performance conditions are not satisfied with respect to the applicable one-half
of the shares, any rights you may have under this NSO and this Award Agreement
with regard to such shares shall expire and be null and void. In order for
one-half of the shares to vest on the applicable vesting date, [_______]. In
order for the other one-half of the shares to vest on the applicable vesting
date, [_______].

 

(d) In addition to satisfaction of the performance conditions described above,
you must also be employed by the Company (or any Related Company) or serving on
the Board on the relevant vesting date for any shares to vest. If both (i) your
employment with the Company (or any Related Company) terminates for any reason
and (ii) your Board service terminates due to your resignation from the Board or
your refusal to stand for election to the Board or your death or becoming
Disabled, any rights you may have under the NSO and this Award Agreement with
regard to unvested shares shall expire and be null and void.

 

(e) Notwithstanding the foregoing, if your employment with the Company (or any
Related Company) terminates for any reason, and your Board service terminates
due to a reason other than your resignation from the Board or your refusal to
stand for election to the Board or your death or becoming Disabled, the shares
covered by the NSO shall vest and become exercisable solely based on
satisfaction of the performance conditions set forth in Section 2(c) without
regard to the termination of your employment or Board service; provided,
however, your NSO will remain subject to all other provisions of this Agreement.

 

3. Exercise.

 

(a) Except as otherwise stated in this Award Agreement and in the Plan, the NSO
may be exercised, in whole or in part, from the applicable vesting described
above until the earliest of (i) ten years and one day following the Grant Date,
or (ii) the end of the applicable period set forth in subsection (b) below. Any
portion of the NSO that is not exercised prior to its expiration shall be
forfeited.

 

(b) Except as otherwise stated in this section, the NSO may be exercised only
while you are employed by the Company (or any Related Company) or serving on the
Board. The exercisability of the NSO after you have ceased to be employed by the
Company (or any Related Company) and ceased to serve on the Board is subject to
the following terms and conditions:

 

(i) If your employment by the Company (or any Related Company) is terminated by
you or the Company (or any Related Company) for any reason, and your service on
the Board terminates for any reason other than your resignation from the Board,
your refusal to stand for election to the Board, your death, or your becoming
Disabled, you may exercise any or all of the NSO that is then fully vested (or
that subsequently becomes vested under Section 2(e) based on performance
conditions) within three months after the latest of the date (x) your employment
by the Company (or any Related Company) terminates, (y) your Board service
terminates, and (z) the date vesting occurs based on satisfaction of performance
conditions.

 

 

 

  

(ii) If your employment by the Company (or any Related Company) is terminated by
you or the Company (or any Related Company) for any reason, and your service on
the Board terminates due to your resignation from the Board or your refusal to
stand for election to the Board, you may exercise any or all of the NSO that is
then fully vested within three months after the later of the date (x) your
employment by the Company (or any Related Company) terminates and (y) your Board
service terminates.

 

(iii) If you become Disabled while employed by the Company (or any Related
Company) or while serving on the Board, you may exercise any or all of the NSO
that is then fully vested and exercisable within one year after the later of the
date (x) your employment by the Company (or any Related Company) terminates due
to Disability or (y) your Board service terminates due to Disability.

 

(iv) If you die while you are employed by the Company (or any Related Company)
or while serving on the Board, the person to whom your rights under the NSO
shall have passed by will or by the laws of distribution may exercise any or all
of the NSO that is then fully vested and exercisable within one year after your
death.

 

4. Payment Under NSO. You may exercise the NSO in whole or in part, but only
with respect to whole shares of Company Stock. You may make payment of the NSO
price in cash, in shares of Company Stock that you already own, or in any
combination thereof. If you deliver shares of Company Stock to make any such
payment, the shares shall be valued at the Fair Market Value (as defined in the
Plan) thereof on the date you exercise the NSO.

 

5. Transferability of NSO. The NSO is not transferable by you (other than by
will or by the laws of descent and distribution) and, except as otherwise stated
in this Award Agreement, may be exercised during your lifetime only by you.

 

6. Fractional Shares. A fractional share of Company Stock will not be issued and
any fractional shares may be disregarded by the Company.

 

7. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of shares with
respect to which you have an unexercised NSO and the exercise price shall be
proportionately adjusted by the Committee, whose determination shall be binding.

 

8. Exercise. To exercise the NSO, you must deliver to the Corporate Secretary of
the Company written notice stating the number of shares you have elected to
purchase and arrange for payment to the Company as described in Section 4 above.
Notwithstanding the provisions of Section 9, such notice may be sent to the
Corporate Secretary via e-mail.

 

9. Notice. Any notice to be given to the Company under the terms of this Award
Agreement shall be addressed to the Corporate Secretary at Lumber Liquidators
Holdings, Inc., 3000 John Deere Road, Toano, Virginia 23168. Any notice to be
given to you shall be addressed to you at the address set forth above or your
last known address at the time notice is sent. Notices shall be deemed to have
been duly given if mailed first class, postage prepaid, addressed as above.

 

 

 

  

10. Forfeiture and Repayment Provision. If the Committee determines, in its sole
discretion, that you have, at any time, willfully engaged in conduct that is
harmful to the Company (or any Related Company), the Committee may declare that
all or a portion of the NSO is immediately forfeited. If the Committee
determines, in its sole discretion, that you have willfully engaged in conduct
that is harmful to the Company (or any Related Company), you shall repay to the
Company all or any shares of Common Stock acquired through the exercise of the
NSO or all or any of the amount realized as a result of the sale of Common Stock
acquired through the exercise of the NSO, to the extent required by the
Committee. Repayment or forfeiture required under this Section shall be enforced
by the Board or its delegate, in the manner the Board or its delegate determines
to be appropriate. Your acceptance of the award reflected in this Award
Agreement constitutes acceptance of the forfeiture and repayment provisions of
this Section.

 

11. Applicable Withholding Taxes. By your acceptance of this Award Agreement,
you agree to pay to the Company the amount that must be withheld under federal,
state and local income and employment tax laws or to make arrangements
satisfactory to the Company for the payment of such taxes.

 

12. Applicable Securities Laws. You may be required to execute a customary
written indication of your investment intent and such other agreements the
Company deems necessary or appropriate to comply with applicable securities
laws. The Company may delay delivery of the shares purchased pursuant to the
exercise of the NSO until you have executed such indication or agreements.

 

13. Acceptance of NSO. This Award Agreement deals only with the NSO you have
been granted and not its exercise. Your acceptance of the NSO, which shall be
deemed to take place when you sign this Award Agreement, places no obligation or
commitment on you to exercise the NSO. By signing this Award Agreement, you
indicate your acceptance of the NSO and your agreement to the terms and
conditions set forth in this Award Agreement, which, together with the terms of
the Plan, shall become the Company’s Stock Option Agreement with you. You also
hereby acknowledge that a copy of the Plan has been made available and agree to
all of the terms and conditions of the Plan, as it may be amended from time to
time. Unless the Company otherwise agrees in writing, the NSO reflected in this
Award Agreement will not be exercisable as a Stock Option Agreement if you do
not accept this Award Agreement within thirty days of the Grant Date.

 

 

 

  

14. Clawback. If, as a result of material non-compliance with any financial
information required to be reported under securities laws, the Company is
required to prepare a restatement of its financial statements, then you will,
with the approval of the Committee, forfeit or repay the proceeds of all or a
portion of the Award under this Agreement if it was awarded within the three
fiscal year-period preceding the date of such restatement. The forfeited or
repayment amount shall equal the difference between the Award reflected in this
Agreement and the amount, if any, that would have been granted based on the
restated financial statements. The Committee shall determine and approve the
amount of such forfeited or repayment amount. Repayment required under this
Section shall be enforced by the Board or its delegate, in the manner the Board
or its delegate determines to be appropriate. Further, to the extent this NSO is
subject to recovery under any law, government regulation or stock exchange
listing requirement, it will be subject to such deductions and clawback as may
be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement). This
Section 14 is intended to comply with Section 954 of Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all regulations and rulemaking
thereunder and should be interpreted accordingly. Your acceptance of the NSO
reflected in this Award Agreement constitutes acceptance of the repayment
provisions described in this Section.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

  

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
signed, as of this ____ day of ________________.

 

  LUMBER LIQUIDATORS HOLDINGS, INC.    



  By:  



  Name:  



  Its:  

 

Agreed and Accepted:                 Thomas D. Sullivan                 [Date]  
 

 

 

 

 

